Title: From Thomas Jefferson to Arthur Campbell, 17 February 1781
From: Jefferson, Thomas
To: Campbell, Arthur



Sir
Richmond Feby 17th. 1781.

I have received your several favours by Mr. Lathim and am much pleased at the happy issue of the expedition against the Cherokees. I wish it to be used for the purpose of bringing about peace, which under our present circumstances is as necessary for us as it can possibly be to them. If you can effect this a right should be reserved of building a fort at the confluence of Holston and Tannissee: a matter which we must refer to Congress as it lies not within our boundary. The prisoners you have taken had better be kept for the purpose of exchanging for any of ours taken by them. Should any surplus be on hand at the conclusion of peace they should be given up. Nancy Ward seems rather to have taken refuge with you. In this case her inclination ought to be followed as to what is done with her. As by our Laws the pay of Militia is made the same with that of the Continental troops, and that by a resolution of Congress is to be in the new money of Mar: 18. 1780, or in old money at 40 for 1. I apprehend you will be paid at that rate. By a late arrangement the Commissary is directed to have a Deputy in every County. I hope that by their means the Militia may henceforward be better supplied with provisions when proceeding on an expedition. The fort at Powell’s Valley you will please to proceed  on. We approve of the company you have raised for patrolling against the Indians and garrisoning the fort.
I am with much respect Sir Your Most obedt. Servt.,

Th: Jefferson

